Citation Nr: 0736160	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-30 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Evaluation of residuals of a left calcaneus fracture with 
arthritic changes, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983 and from September 1983 to July 1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Honolulu, 
Hawaii regional office (RO) of the Department of Veterans 
Affairs (VA).

The RO has kept the veteran's representative abreast of its 
correspondence with the veteran by sending duplicates  to the 
representative.  


FINDINGS OF FACT

1.  The veteran has moderately severe residuals of an old 
fracture to his left calcaneus, with mild pain in his left 
calcaneus and subtalar joint, 5 degrees of hindfoot valgus on 
the left, which is correctable, and degenerative disease.  

2.  The veteran has no marked pronation, extreme tenderness, 
marked inward displacement, or severe spasm of the tendo 
achilles.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of left calcaneus fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.71(a) Diagnostic Codes (DCs)  5276, 5271, 5273, 5284 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2003 prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient records.  The veteran submitted 
treatment by private physicians.  He was afforded VA medical 
examination in April 2004 and November 2005.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

The veteran filed a claim for service connection for a 
fractured left foot in October 2003.  His claim was granted, 
ratable at 0 percent, under Diagnostic Code (DC) 5276, in 
August 2004.  The RO subsequently raised the rating to 20 
percent in August 2005.  This appeal initiated when the 
veteran disagreed generally with the RO's initial decision.

VA afforded the veteran an examination in April 2004.  The X-
rays revealed abnormal morphology of the calcaneus with 
depression of Bohler's angle consistent with the past 
fracture of the foot.  Mineralization was normal.  The 
subtalar joint was unremarkable and maintained.  No acute 
injuries were identified.  Remaining osseous structures 
demonstrated normal configuration and alignment.  Soft 
tissues were free of swelling and radio-opaque foreign 
bodies.  The radiologist concluded with the following 
impression: "Post traumatic change left calcaneus consistent 
with remote fracture without evidence of acute injury or 
significant degenerative change."

The examiner reported the veteran's complaint of intense 
pain, which had increased in recent years, and was at the 
lateral aspect of his ankle.   The veteran was not able to 
stand for longer than an hour without his ankle becoming 
extremely painful, to a point where he could only limp on it.  
The veteran also reported that his ankle would swell, that he 
had a feeling that it gave way, and that he had noticed a 
flattening of his left foot.  He said that activity, walking 
more than a quarter mile, and doing work on uneven surfaces 
aggravated his injury.  He was having 5 to 10 episodes a 
month where his ankle swelled up and became extremely 
painful.  He related that when his ankle was swollen, he had 
50 percent reduction in his functional ability.  The "hot 
swelling" took one to two days to resolve itself.  The 
veteran felt better when he rested, did not walk on uneven 
surfaces, and did not lift heavy objects.  For relief, the 
veteran used a cane and took 600 to 800 mgs of Motrin.

The examiner reported no symptoms of constitutional bone 
disease or infection.  He observed that the veteran had a 
hindfoot in neutral, and mild flattening of the left foot.  
The veteran was not able to support himself standing solely 
on his left foot.  He had no sign of swelling.  He could not 
flex his ankle from neutral of 90 degrees to plantar flexion 
of 45 degrees.  He could dorsiflex the ankle from a neutral 
of 90 degrees to 110 degrees.

Based on his examination, and upon review of the X-rays, the 
examiner concluded with a diagnosis of "pes planus of the 
left foot secondary to calcaneus fracture."

The veteran was seen at a VA outpatient clinic in June 2004.  
Records of that visit document his complaint of chronic left 
foot and ankle pain.  The veteran related that he was a 
military police officer and the prolonged standing at his 
post caused his foot and ankle pain to worsen.  He reported 
the lateral swelling.  He requested a medical note to try and 
obtain occupational adjustments, such as intermittent rest 
periods.  The record also reflects an assessment of the 
chronic left foot pain, related to the distant fracture, and 
a component of pes planus.  

The veteran's private podiatrist, Dr. T.D., submitted reports 
of treatments obtained at her office from July 2004 to August 
2005.

In July 2004, Dr. D. conducted an examination.  Dr. D. 
observed that the veteran's pain was located in the heel and 
inner ankle to the left, that the type of pain was sharp, 
that aching occurred when at work, but the pain was constant 
in timing.  The veteran hurt on standing and ambulating for 
more than one hour, and had imbalance in those conditions.  
The pain had gotten worse over the past years.  Objective 
examination revealed, neurologically, that symmetrical light 
touch sensation was intact and present bilaterally.  The 
protective threshold was intact to all toes.  The 
dermatological exam revealed no cutaneous sign of infection, 
ulceration, or irritation.  The musculoskeletal exam revealed 
mild palpation tenderness noted to the left heel.  There was 
positive pain with manipulation of the left subtalar joint.  
Also positive palpation was noted with palpation of the sinus 
tarsi.  The heel height was decreased with increased heel 
width.  Dr. D's assessment listed : "Arthralgias 
(worsening); Arthritis, traumatic; Fracture of calcaneus, 
Closed."

Dr. D. reviewed the X-ray obtained through VA in July 2004.  
She noted the healed old calcaneal fracture.  She concluded 
that the veteran had positive arthritic changes and joint 
space narrowing of the subtalar and calcaneal cuboid joint.  
She observed that the ankle joint space was well aligned with 
no arthritic involvement.

In August 2004, then again in April 2005, Dr. D. reported 
that due to the intra-articular crush fracture of the 
calcaneus, with decreased heel height and increased heel 
width, the veteran was experiencing a debilitating arthritic 
condition.  She added that he was - at the point of her 
writing - showing signs of sinus tarsi syndrome.  She said 
that X-rays from April and July 2004 showed arthritic changes 
involving the subtalar joint and the calcaneal cuboid joint.

Upon examination in November 2004, Dr. D. reported the 
previously noted pain symptoms upon standing and ambulating, 
along with similar observations on areas exhibiting 
tenderness as she had observed in July 2004.  Her diagnoses 
were as in July 2004, with the addition of "Contusion, foot 
(blow to foot), left."  About two weeks later, Dr. D. 
reported the same diagnoses, but her physical examination of 
the musculoskeletal system now noted: Decreased palpation 
tenderness noted to left cuboid region, and with side to side 
compression of left heel; decreased pain with manipulation of 
the subtalar left joint; decreased palpation tenderness with 
palpation of the sinus tarsi.  The observation of heel height 
decreased with increased heel width remained the same. 

In February 2005, the veteran's report of sharp pain after 
standing or running, to inner and outer aspect of left heel 
bone, was noted again.  Upon examination, his podiatrist 
observed no palpation tenderness to the cuboid region of the 
left foot, no palpation tenderness to the sinus tarsi region 
of the left foot, still persistent mild palpation tenderness 
with side to side compression of the left calcaneus, 
decreased pain with manipulation of the subtalar left joint.  
Heel height decreased with increased heel width.

In March 2005, upon musculoskeletal examination, Dr. D. again 
reported no palpation tenderness to the cuboid region of the 
left foot, no palpation tenderness to the sinus tarsi region 
of the left foot, persistent mild palpation tenderness with 
side to side compression of the left calcaneus, decreased 
pain with manipulation of the subtalar joint (left).  Again, 
the heel height was noted as decreased with increased heel 
width.  Dr. D. tested the veteran's range of motion.  Her 
reported results were as follows: The ankle dorsiflexion, 
straight, was 30 for the right ankle and 30 for the left.  
Ankle dorsiflexion, flexed, was 45 right, and 45 left.  First 
ray range of motion was 40 right and 40 left, dorsiflexion, 
20 for right, 20 for left, plantarflexion, 20 for right and 
20 for left.  The subtalar joint range of motion, total, was 
30 for right, and 20 for left, inversion was 20 for right, 
and 20 for left, eversion was 10 for right, and 0 for left.  
The leg lengths were equal.  

In April 2005, Dr. D. reported that the veteran was 
undergoing conservative treatments to address the chronic 
pain in his left heel fracture, with instructions of no 
prolonged standing, no running, no jogging, and no walking 
long distances indefinitely.  She said that he had been 
wearing walking shoes with arch support as instructed, but it 
was not helping.  She noted that he had swelling and 
increased pain with ambulation and standing.  In another 
statement in April 2005, she remarked that the veteran had 
been advised to transfer to a sit down desk job and not 
undergo prolonged weighbearing activities.   

In August 2005, Dr. D. reported diagnoses of: "Contusion, 
foot, left/resolved, Arthralgias (worsening), traumatic left; 
Sinus Tarsi Syndrome, Fracture of the Calcaneus, and, 
Adequate functional foot orthotics."  The veteran was not 
seeing any improvement in his left foot.  He reported that he 
complied wih orthotics sometimes but was uncomfortable in the 
shoes.  Dr. D. had ordered orthotics.  Dr. D. observed 
nothing abnormal neurologically or dermatologically.  The 
vascular exam showed 2+/4 dorsalis pedis and posterior 
bilateral tibial pulses.  Digital hair growth was present.  
Edema was resolved to the lateral left sinus tarsi and 
lateral cuboid region.  The musculoskeletal exam revealed no 
palpation tenderness to the cuboid region of the left foot.  
No palpation tenderness was noted to the sinus tarsi region 
of the left foot.  There was still persistent mild palpation 
tenderness noted with side to side compression of the left 
calcaneus.  There was decreased pain with manipulation of the 
subtalar left joint.  The heel height was decreased with 
increased heel width.  

In November 2005, VA examined the veteran.  The veteran 
related that he could not stand for longer than twenty or 
thirty minutes without his ankle pain causing him to limp.  
It would also swell and feel like it's giving way.  The 
veteran noticed flattening of his left foot.  He took Motrin 
for the pain.  He stated that depending on his activity 
level, he had 5 to 10 episodes per month where his ankle 
would swell and be extremely painful, and that it took one to 
three days for the hot swelling to resolve itself.  
Precipitating factors were walking more than a quarter mile 
and doing work on uneven surfaces.  Flare-ups caused a 75 
percent reduction in limitation of motion or functional 
impairment.  The veteran's pain was alleviated through rest.  
He used crutches and a cane two or three days a month.  He 
had a custom orthotic made in February 2005, which he used 5 
or 6 times a month.  The veteran quit working in May 2005 as 
a result of his ankle pain.  He avoided going to the beach, 
swimming, or dancing.

Upon examination, the left ankle's active and passive range 
of motion were 0-45 on plantarflexion, 0-20 on dorsiflexion.  
The examiner reported that pain started at 45 degrees on 
plantar flexion, and at 20 degrees on dorsiflexion.  Upon 
specific observation as to what exent and in which degrees 
the veteran's range of motion is additionally limited by 
pain, fatigue, weakness, or lack of endurance, following 
repetitive use or during flare-ups, it was noted that the 
veteran lost the ability to plantarflex or dorsiflex his 
ankle through any range of motion due to pain with repetitive 
motion.  Mild edema was apparent posterior to the lateral 
malleolus.  The veteran was unable to perform a toe raise 
secondary to pain on the left.  

The veteran had no signs of abnormal weight bearing, no skin 
or vascular changes.  His posture was noted as normal, he had 
no deformity actively or passively correctable.  He had 5 
degrees of hindfoot valgus on the left.  The valgus was noted 
as correctable.  The examiner ordered X-rays.  His diagnosis, 
upon the physical examination was "Foot pain secondary to 
post traumatic arthritis of the calcaneus."

Upon review of the X-rays, the examiner noted that the loss 
of Bohler's angle was unchanged from the earlier VA 
laboratory results.  The Calcaneal enthesophyte and pes 
planus deformities were unchanged.  The examiner noted that 
there was apparent erosion at the navicular cuneiform joint 
which was not visible on the earlier exam.  He also noted 
minimal first MTP (metatarsophalangeal) osteoarthritis.  
Based upon the X-rays, the examiner's assessment was : "foot 
pain secondary to post traumatic degenerative disease of the 
navicular cuneiform joint."

On his substantive appeal form, the veteran stated that 
wearing the custom molded orthotics "had not improved or not 
improved at all."  He added that he still could not run, 
could not stand too long, nor walk for a long distance.  He 
said that his job performance was affected and that he had 
been forced to apply for disability retirement from his job.

III.  Applicable Laws and Regulations

VA shall adopt and apply a schedule of ratings of reductions 
in earning capacity from specific injuries or combination of 
injuries.  The ratings shall be based, as far as practicable, 
upon the average impairments of earning capacity resulting 
from such injuries in civil occupations.  38 U.S.C.A. § 1155.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  Evaluations are based upon lack of 
usefulness of these parts or systems, especially in self-
support.  Id.    

A disabled veteran's symptomatology is compared against the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 C.F.R. § 4.1 (2007).  Where an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2007).
  
IV.  Analysis

The veteran contends in essence that his service-connected 
residuals for left calcaneus fracture is more severe that the 
assigned 20 percent rating.  The Board concludes that a 
higher rating is not warranted.  

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

The veteran is currently rated under DC 5276, which rates 
"flatfeet, acquired."  Under DC 5276, a rating in excess of 
20 percent, when the disability is unilateral, is assigned 
when there is: marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  There is no 
evidence in the record, either in the veteran's private 
physician's notes or in VA examination notes, of the above 
criteria.  38 C.F.R. § 4.71a, DC 5276 (2007).

The veteran's physician documents tenderness in the subtalar 
joint in March 2005, but she also notes that it had 
decreased.  Her previous observation of pain in the subtalar 
joint was in July 2004, at which point she noted "positive" 
for tenderness in the subtalar joint.  She also noted 
persistent palpation tenderness with side to side compression 
of the left calcaneus in March 2005.  However, she observed 
that the veteran's tenderness was mild.  Other areas of pain 
had improved.  Where she had initially noted tenderness in 
the cuboid area of the left foot, and the sinus tarsi, she 
now noted that no palpation tenderness was present there.  
The Board finds that the pain in the subtalar joint and in 
the left calcaneus are not "extreme tenderness," where the 
first was changed from "positive" to "decreased, and the 
second is expressly described as mild, and the two are 
exhaustive of any presence of pain in the veteran's plantar 
surfaces.  

The veteran has stated that wearing the orthopedic shoes has 
not improved his condition.  VA examination of November 2005 
revealed that the veteran only wears his custom made orthotic 
5 to 6 times a month.  Either way, neither the documented 
mild pain, nor the possibly ineffective orthopedic shoes 
would dispose of the other criteria required by the 
regulation.  The veteran does not have marked pronation, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation.  Therefore, under DC 5276, a higher 
rating of 30 percent may not be granted.

The Board has considered rating the veteran's disability 
under DC 5273, which rates Os Calcis, essentially what the 
veteran's fracture of the calceneus is.  However, the highest 
rating under that code is 20 percent.  Thus, no higher rating 
is available under DC 5273.  38 C.F.R. § 4.71a, DC 5273 
(2007).

DC 5271 rates limitation of motion of the ankle.  The 
evidence is against a conclusion that the veteran's motion of 
the ankle is significantly limited.  Upon examination by his 
private physician in March 2005, the veteran demonstrated 
nomal range of motion of the ankle for dorsiflexion and 
plantarflexion.  The results were confirmed in the most 
recent VA examination of record in November 2005.  Therefore, 
DC 5271 rating limitation of motion of the ankle is not 
available.  38 C.F.R. § 4.71a, DC 5271 (2007).  

VA examination reports pain upon repetitive movements.  
However, DC 5276, under which the veteran is currently rated, 
already accounts for pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007).  To compensate for pain alone twice under two 
separate DCs would constitute pyramiding.  38 C.F.R. § 4.14 
(2007).  

Finally, the Board considered whether the veteran qualifies 
for a higher rating under DC 5284, which rates foot injury.  
To get a rating higher than 20 percent, the veteran's injury 
would have to be considered severe.  The Board considered all 
the evidence of record and concluded that the veteran's 
injury is more accurately described as moderately severe, 
which affords the veteran the same 20 percent rating he is at 
now.  "Severe" is the next to highest rating under DC 5284.  
A note to DC 5284 indicates that the rating of 40 percent is 
indicated with the actual loss of use of the foot.  38 C.F.R. 
§ 4.71a, DC 5284 (2007).

Specifically, the Board noted that the private medical 
evidence finds no neurological, vascular, or dermatological 
abnormalities in the veteran's foot.  Dr. D. sees no signs of 
infection, ulceration, or irritation.  The protective 
threshold was intact to all toes.  She states that the 
neurological exam shows intact symmetrical light touch 
sensation present bilaterally.  Vascular examination 
indicated 2+/4 dorsalis pedis, posterior tibial pulses 
bilateral, CFT instant, hair growth was present, and edema 
was resolved to the lateral left sinus tarsi and lateral 
cuboid region.  Gait examination showed some abnormalities on 
the left side, which she described as mild.  Manual muscle 
testing was equal on the right as on the left at 5 out of 5, 
except for the gastrocnemius, the posterior tibial, the 
anterior tibial, and peroneus longus, peroneus brevis, FHL, 
FHB, FDL, anf FDB, which were 4 out of 5 for the left when 
the right was normal.  Her observations, taking into account 
all systems which may be affected by an injury to the foot do 
not describe a severe foot injury, as contemplated by the 
regulation.  See 38 C.F.R. § 4.71a, DC 5284and NOTE.

VA examination of April 2004 had found no signs of abnormal 
weight bearing, no skin or vascular changes.  The most recent 
VA examination confirmed Dr. D's findings.  At the 
dermatological level, no callosities, breakdown, or unusual 
shoe wear pattern, which would indicate abnormal weight 
bearing, were present.  There were no skin or vascular 
changes.  No deformities existed such as hammertoes, high 
arch, or clawfoot.  The posture was observed as normal.  The 
most recent X-rays showed that the calcaneal fracture was 
healed, and had a stable appearance.  

The Board acknowledges that there are degenerative changes.  
Pain and swelling are present, as reported by the veteran, 
upon prolonged standing and walking and running.  The veteran 
quit his job as a police officer and avoids certain 
activities, such as swimming or dancing.  Nonetheless, the 
totality of the evidence documenting his left foot injury and 
all systems potentially affected best describe a moderately 
severe injury.  The Board finds that, under DC 5284, the 
highest rating available is 20 percent for moderately severe 
foot injury.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  However, the record reflects 
that the veteran has not required frequent periods of 
hospitalization for this disability and the manifestations of 
the disability are contemplated by the schedular criteria.  
Therefore, there is no reason to believe that the average 
functional impairment from the disability would be in excess 
of that contemplated by the schedular criteria. Accordingly, 
referral of the case for extra-schedular consideration is not 
in order.  38 C.F.R. § 3.321(b)(1) (2007)

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to a rating in 
excess of 20 percent.  




ORDER

An evaluation in excess of 20 percent for residuals of a left 
calcaneus fracture with arthritic changes is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


